﻿
Let me first of all extend to Mr. Garba my warmest congratulations on his election as President of the forty-fourth session of the General Assembly. His unanimous election is a clear testimony of the high personal regard„ esteem and confidence which he enjoys in this Assembly given his vast experience as a seasoned diplomat, a fine soldier and a statesman, it is equally a recognition of the respect we all have for his great country and people. My country enjoys most cordial and very special relations with the sister Republic of Nigeria and we are indeed proud of the leading role his country has always played and continues to play in the cause of freedom, justice and peace. While wishing him all success in his presidency, I would like to assure him of my delegation's fullest support and co-operation throughout the session. 
I would also like to express our sincere thanks and gratitude to his Predecessor, Mr. Dante Caputo of Argentina, for the efficient and successful manner in which he directed the work of the forty-third session of the General assembly. To the Secretary-General, Mr. Javier Perez de Cuellar, I salute his unswerving efforts and relentless pursuit of the promotion of world peace and international understanding.  The forty-fourth session is taking place at a momentous time in the history of international political relations, when the quest for collective security and peace has witnessed very positive developments, particularly in the prevailing atmosphere of detente between the two super-Powers. It is often said that in world diplomacy things move glacially; but the recent positive achievements in resolving regional conflicts are in themselves unprecedented. The commencement of the independence Process for Namibia, the cease-fire in the Gulf and the progress towards resolving the Kampuchean problem are achievements of which our Organization can rightly he proud, and it is the fervent hope of my delegation that this encouraging trend in seeking peaceful solutions to conflicts between nations will be further consolidated in the years ahead. The Gambia believes that in the United Nations we have the machinery for the peaceful settlement of differences among nations; the machinery for replacing mistrust with mutual confidence, for engendering understanding instead of suspicion, and above all the machinery that can institutionalise dialogue in place off confrontation as a means off settling disputes among nations.
My delegation also believes that the achievements made so far in resolving regional conflicts will be negated so long as the threat of nuclear destruction continues to hang over our heads like the sword of Damocles. That is why we note with satisfaction that disarmament stays on the agenda as a high priority in world politics. The United Nations has an exceedingly important role to play in establishing a climate conducive to meaningful dialogue on this critical issue. The elimination of weapons of mass destruction and an end to the arms race will not only serve the cause of world peace and security, but will also release human and material resources that could be devoted to meaningful and beneficial social and economic programmes in developing countries. In this vein. President Bush's declaration before this Assembly that the United States is ready to destroy over 80 per cent of its existing chemical weapons stock even before the conclusion off the chemical weapons convention and the Soviet Union's positive response to this proposal is an unprecedented occurrence in super-Power relations that should be applauded by all Members of the United Nations.
However, those of us in the developing world should admit that the end off the arms race by the super-Powers would be meaningless in terms off mobilizing more resources for national development if those countries themselves continue to spend colossal suns out of their national budgets on defence expenditures. The disproportionate amounts being spent on military expenditures by developing countries not only diverts valuable resources from national development but also puts into question our declared aim of peaceful resolution of disputes.
It is regrettable that the notable achievements made in the resolution of regional conflicts or in creating a salutary atmosphere in international political relations generally are not reflected in the situation in southern Africa, where the racist minority require in Pretoria continues to pursue its odious policy of apartheid at home and its aggression against the front-line States, thereby causing havoc and untold suffering in the region. The pernicious and outrageous system of apartheid remains an unacceptable affront to the civilized world and should be met with a firm and uncompromising response on the part of the international community. Attempts at appeasing, persuading or pampering the racist Pretoria regime in order to make it change its policy can only fortify that regime in its defiance of world opinion. It is true that the wind of change blowing across South Africa has raised some optimism about the final demise of apartheid. But it must be admitted that without the courageous and determined stand of the freedom fighters of South Africa under the leadership of the African National Congress (ANC) and other democratic and popular movements, coupled with the limited economic sanctions against the apartheid regime, there would not have been the trend towards change in that country. There is need, therefore, to maintain and intensify the pressure for the abolition of apartheid. The racist regime should not be left to proceed at its own pace. The peoples of South Africa, as has been demonstrated by the current campaign of defiance of segregationist laws and regulations, cannot wait indefinitely for the reform of a system that is unreformable and must be destroyed. Freedom is an inalienable right; it cannot be negotiated or dished out in small morsels over a period of time.
The Gambia is firmly convinced that one of the most effective and peaceful ways of compelling Pretoria to enter into immediate and substantive negotiations with the authentic representatives of the majority population is the imposition of comprehensive and mandatory sanctions against the racist regime.
The Gambia has been following with keen interest the implementation of Security Council resolution 435 (1978J, and we are gravely concerned about the obstacles and impediments that South Africa continues to place on the track of the independence process. Because of the continuing irregularities in the implementation of resolution 435 (1978), the minimum conditions for holding free and fair elections are still absent in Namibia. The continued existence of the notorious paramilitary Koevoat elements, which under different reasons harass and intimidate the local population in a reign of terror, is designed to disrupt the electoral campaign of the South West Africa People's Organization (SWAPO) and enhance the electoral chances of Pretoria's puppets in Windhoek. This is a blatant sabotage of the independence process and is totally unacceptable. But what can one expect from a regime suffering from moral bankruptcy and institutional decadence? My delegation would therefore urge the Security Council to continue to intensify its efforts to bring pressure to bear on South Africa to comply with resolutions 435 (1978) and 640 (1989), which will guarantee free and fair elections in Namibia leading to the early independence of the Territory.
Apart from the critical situation in South Africa, the continent is still beset by the persistence of a number of regional disputes. It is our fervent hope and desire that these long-standing problems and the new ones that might emerge will finally be resolved within the framework of the organization of African Unity (OAU). The Gambia will give its full support to the endeavours of the current Chairman of the OAU, President Mohammed Hosni Mubarak of Egypt, to find a peaceful solution to these disputes.
On Afghanistan, my delegation is very happy to note that foreign troops have now been withdrawn from that war-torn country and it is our hope that favourable conditions will be created to guarantee the safe return of all refugees to their country, thereby ensuring the restoration of peace and stability to Afghanistan. Once again I should like to take the opportunity to pay a tribute to the Islamic Republic of Pakistan for the valuable role it has played in providing refuge to millions of displaced Afghans and also for its endeavours to create an atmosphere conducive to the resolution of the Afghan problem.
It is also gratifying to note the suspension of hostilities in fee conflict between Iran and Iraq, a conflict that has bedevilled the international community by fee intensity of its destructiveness. We strongly urge the two parties to co-operate in the implementation of Security Council resolution 598 (1987) so that fee peace process can result in fee attainment of the desired objective of a genuine and durable peace in the Gulf. An end to this fratricidal conflict not only would enable Iran and Iraq to undertake fee much-needed national reconstruction, but would also remove the threat of the internationalisation of the conflict in a region of strategic political and economic importance.
The situation in Kampuchea continues to be of concern to my delegation. Despite the continued efforts of fee international community in the search for a peaceful solution 4so this protracted conflict that has resulted in immense suffering, fee problem still remains unresolved. It is hoped feat the recently suspended Paris Conference on Kampuchea will resume in the near future and that a negotiated comprehensive settlement will be achieved, a settlement based on fee independence, sovereignty and non-aligned status of Kampuchea. A genuine withdrawal of foreign troops from Kampuchea will, it is hoped, accelerate fee peace process in that country, and my delegation calls on all parties to the dispute to continue to support fee efforts of fee United Nations and fee Association of South-East Asian Nations (asEAN) to resolve the problem of Kampuchea.
With regard to the situation in fee Korean peninsula, fee Gambia welcomes fee process of dialogue initiated to ensure the reunification of that divided country, and we are of fee view feat if membership in fee United Nations would facilitate the process of unification the international community should support the admission of the Koreans into fee Organization, in accordance with the principles of universality.
In the Middle East, the situation continues to pose a grave threat to international peace and security. My delegation wishes to reiterate the Gambia Government's conviction that the Palestine question is at the crux of the Middle East problem and that a just and permanent solution can be achieved only if the legitimate and inalienable rights of the Palestinian people, including the right to an independent homeland, are restored. The Palestinians have suffered for decades and have made many sacrifices in pursuit of their aspirations, as manifested by the 22-month-old intifadah. They have also made many concessions in the search for peace and security. These peace overtures are highly laudable, and we once again call on Israel to respond positively in order that the genuine search for peace in the Middle East can take off. He are convinced that unless the attitude of Israel changes the Middle East situation will continue to be a threat to world peace and security. It is for that reason that the United Nations must be closely involved in finding a solution to the problem in the Middle East, and in this connection my delegation renews its call for a United Nations-sponsored international conference on the Middle East with the full participation of the Palestine Liberation Organization (PLO) as the sole and legitimate representative of the Palestinian people.
In the eastern Mediterranean, the Gambia will do all it can to encourage contacts and negotiations between the representatives of the two communities in Cyprus under the good offices of the United Nations Secretary-General. He therefore fully support the search for a mutually acceptable political arrangement which recognizes the equal status of the two communities in Cyprus.
The seriously deteriorating situation in Lebanon gives cause for genuine concern. We therefore urge the warring factions to put an end to this unduly protracted conflict, which, in .addition to the heavy toll in terms of human and material costs, continues to pose a grave menace to the peace and stability of the region. We believe that any solution guaranteeing Lebanon's sovereignty, unity and territorial integrity must include the complete withdrawal of all foreign troops from Lebanese territory. In this spirit we express our support for the peace plan of the Tripartite Committee of Arab Heads of State, comprising the Kingdoms of Saudi Arabia and Morocco and the People's Democratic Republic of Algeria, and we welcome the results achieved so far. 
Although the current session is taking place at a time of considerable improvement in the international political climate, deep structural imbalances in the world economy continue to characterize the current international economic environment. The most serious and critical of these imbalances is the widening socio-economic gap between the developed and the developing countries.
These negative trends not only threaten the socio-economic and political fabric of developing countries but also will endanger international political security and peace and will undoubtedly undermine the positive effects of the ongoing relaxation of world tension.
The current decade has seen very painful structural adjustments on the part of several developing countries, particularly the least developed ones in Africa. These countries, while already facing formidable structural handicaps, experienced a sharp deterioration in their overall socio-economic situation, in spite of significant domestic policy measures undertaken by them pursuant to the declared objectives and commitments contained in the United Nations Programme of Action for African Economic Recovery and Development (1986-1990), which was adopted in 1986.
Their efforts, however, have in most cases yielded inadequate results owing to the insufficient flow of external assistance, unfavourable terms of trade and crippling debt-service obligations.
The role of the United Nations system in mitigating the social effects of structural adjustments cannot be over-emphasized, in this regard, mention must be made of the valuable contributions of specialized agencies such as the United Nations Development programme (UNDP), the united Nations Children's Fund (UNICEF) and the United Nations Economic, Social and Cultural organization (UNESCO) in the initiation and promotion of programmes feat address those sectors which are fee first to be adversely affected under structural adjustment programmes. In particular, fee Gambian delegation would like to command UNICEF for its tireless efforts in providing support and assistance to the most vulnerable group of our growing population - the child. In this respect, I should like to emphasize fee importance we attach to the draft convention on the rights of the child, which fee General Assembly will be called upon to adopt in the near future. I should like also to place on record our unequivocal support for the holding of a world summit on the child, as proposed by UNICEF.
There is need, however, for the developed countries similarly to undertake appropriate structural reforms aimed at adjusting fee structural imbalances in their economies feat have given rise to high interest rates, fluctuations in commodity prices and a resurgence of protectionism - policies that are inimical to equitable international economic relations and also to the capability of developing countries to address fee serious economic problems confronting them.
There is, finally, a need to develop a new debt strategy geared towards a substantial alleviation of fee burden on developing countries, including possible debt reduction, rescheduling on concessionary terms or debt write-offs. 
As we rejoice at some of the positive developments in current international relations, we are willing to acknowledge that other challenges continue to require the attention of the international community. We in the Gambia have been paying special attention to environmental issues. In this regard, we are deeply concerned at the threat of climatic changes, the over-exploitation of the earth's resources and the pollution of the seas. My delegation would therefore like to reaffirm the need to strengthen international concerted efforts and co-operation for environmental protection within the framework of the United Nations.
We also welcome the increased international attention being paid to the inextricable link between the environment and development. My delegation would like to launch a solemn appeal from this rostrum for more supportive measures from the international community to help developing countries in their efforts to protect their environment. It is our hope that the United Nations conference on the environment and development, in 1992, will be able to address environmental issues from an overall and integrated perspective, making possible the formulation of action-oriented programmes with regard to the most urgent environmental and developmental problems facing mankind.

The Gambia, being fully aware of the grave dangers posed to our survival by the dumping of toxic wastes, is committed to collaborating with all members of the organization of African Unity (OAU) in the dissemination of information on the movement of toxic wastes. The practice of the illegal dumping of these hazardous substances in mostly poor and developing countries is a serious phenomenon whose repercussions are as deadly as the trafficking in narcotics. Those involved in this practice of dumping hazardous wastes are traffickers in slew-motion death directed against developing countries, and their activities - nay, their trade - should be roundly condemned by the international community. 
A few weeks ago we held at the United Nations the second annual observance of the International Day against drug Abuse and Illicit Trafficking, pursuant to the proclamation by the General Assembly in December 1987. The problem of drug abuse and illicit trafficking is of serious concern to my Government. In the words of the Secretary-General, which we endorse, the problem of drug abuse and illicit trafficking in drugs constitutes "one of the most devastating threats facing the world today". We in the Gambia therefore share the generally accepted view that the terrible dimensions of the drug phenomenon transcend frontiers and cut across political, economic and social boundaries. No country can handle it single-handed. No country can consider itself immune from it.
The adoption, last December, of the International Convention against Illicit Trafficking in narcotic drugs and Psychotropic Substances can therefore be seen as a clear indication that Governments are now determined to co-operate against this new social evil, which is undermining the very foundations of our societies and destroying the future of our youth. The Gambia has already embarked on the necessary process of signing and ratifying this Convention.
We should therefore like to appeal to the international community to make available the necessary resources, both at national level and within the relevant international bodies, for a more forceful, world-wide campaign against the production and use of all kinds of illicit drugs. In this regard, we should like to pay a tribute to the governments of the United States of America and of the United Kingdom for the valuable assistance they are providing in the fight against this modern-day scourge.
An issue of cardinal importance to the Gambia is the question of human rights. The Government and people of the Gambia are firmly committed to the protection and promotion of human rights.
It is true that recent developments on the international scene augur well for the future of multilateral diplomacy. However, the current favourable international climate of reduced tensions, the new spirit of co-operation between the major Powers and the achievement of peaceful solutions to many long-standing regional conflicts have not been matched by meaningful progress towards increased respect for human rights and fundamental freedoms in some countries.
While international machinery is already in place for the protection of human rights, it is still important for the international community to undertake a world-wide campaign and education to ensure that basic human rights are enjoyed by all persons everywhere on this planet, in keeping with the noble and worthy ideals embodied in the Universal Declaration of Human rights, adopted by this Assembly some 40 years ago.
We in the Gambia maintain our position that the issue of human rights transcends the narrow barriers of self-centred political and economic interests. This firm sentiment to the observance of fundamental human rights is embodied in our domestic laws and manifested in our foreign policy. In order further to promote and consolidate our achievements in the field of human rights, the Gambia has taken the initiative of establishing an African Centre for Democracy and Human Rights Studies. The Gambia Government has also provided the necessary infrastructure for the headquarters of the Commission on Human and People's Rights of the organization of African Unity (OAU) in Banjul, the Gambia. His Excellency the President of the Republic of Gambia, Alhaji Sir Dawda Kairaba Jawara, whose commitment to human rights and democracy is renowned the world over, inaugurated the facilities for those institutions on 12 June this year.
We should like to acknowledge the support given by the United Nations Geneva-based Commission on Human rights to the African Centre for Democracy and
Hunan rights, and we appeal to all those who have an abiding faith in the cause of human rights observance to support and provide assistance to the Centre.
Given our stand on the issue of human rights, the Gambia cannot but be very concerned about the gross violations of the fundamental human rights of the Turkish Muslim minority in Bulgaria. The unprecedented deportation and expulsion of hundreds of thousands of people of Turkish origin from Bulgaria is a serious development which should be condemned by the entire international community. The pathetic sight of thousands of women and children being expelled from their own country on grounds of race and religion, and suffering in refugee camps, is intolerable, and the international community should speak out lest silence be taken to mean acquiescence. We call on Bulgaria to accept Turkey's invitation to enter into a meaningful dialogue so that an amicable solution be found to this humanitarian problem.
My delegation therefore supports the proposal made by the Minister of Foreign Affairs of fee Federal Republic of Germany, Mr. Genscher, when he addressed the Assembly on 27 September about the need to appoint a United Nations high commissioner for human rights and set up an international court of human rights.
The pressing political issues facing the international community are complex, but we share the hope of many feat, wife dedication and determination, they can be resolved, and in a way that assures peace and stability for all nations.
On the economic front, hot/ever, there is a dire and compelling need for a whole range of North-South issues to be addressed wife greater political resolve and in a realistic and constructive manner that will take due account of fee acute and growing needs of the developing world in order to achieve a more balanced and equitable order.
It is therefore imperative that the same dynamic and pragmatic spirit that has characterized international relations, which is indeed responsible for the recent developments on the political scene, should be extended to the economic sphere, with the hope that it will yield the long overdue desired results.
I therefore conclude by reaffirming the Gambia  total commitment to the maintenance of peace and security and to meaningful international co-operation for the economic and social advancement of all peoples.
The lofty ideals enshrined in the Charter of the United Nations deserve our full attention, our firm dedication and energetic support.
In this regard, we shall continue to render all necessary support to the United Nations system, which is and will remain the custodian of the hopes and aspirations of mankind for long-lasting peace, progress and prosperity.
